


EXHIBIT 10.1
VOTING AGREEMENT
THIS VOTING AGREEMENT is entered into this 5th day of January, 2015, by and
among FIRST MERCHANTS CORPORATION (“First Merchants”) and the undersigned
shareholders of C FINANCIAL CORPORATION (collectively, the “Shareholders”).
W I T N E S S E T H:
In consideration of the execution by First Merchants of the Agreement and Plan
of Reorganization and Merger between First Merchants and C Financial Corporation
(“C Financial”) of even date herewith (the “Merger Agreement”), the undersigned
Shareholders of C Financial hereby agree that each of them shall cause all C
Financial common shares owned by him/her/it of record and beneficially,
including, without limitation, all shares owned by him/her/it individually, all
shares owned jointly by him/her and his/her spouse, all shares owned by any
minor children (or any trust for their benefit), all shares owned by any
business of which any of the Shareholders who are directors are the principal
shareholders (but in each such case only to the extent the Shareholder has the
right to vote or direct the voting of such shares), and specifically including
all shares shown as owned directly or beneficially by each of them on Exhibit A
attached hereto or acquired subsequently hereto (collectively, the “Shares”), to
be voted in favor of the merger of C Financial with and into First Merchants in
accordance with and pursuant to the terms of the Merger Agreement at the annual
or special meeting of shareholders of C Financial called for that purpose.
Notwithstanding any other provision of this Agreement to the contrary, each
Shareholder shall be permitted to vote such Shares in favor of another Superior
Acquisition Proposal (as such term is defined in the Merger Agreement) that is
submitted for approval by the shareholders of C Financial if both of the
following shall have occurred: (a) C Financial’s Board of Directors has approved
such Superior Acquisition Proposal and recommended such Superior Acquisition
Proposal to C Financial’s shareholders in accordance with Section 7.5 of the
Merger Agreement and (b) the Merger Agreement has been terminated in accordance
with Section 10.1(d) of the Merger Agreement.
Except as otherwise required by order of a court of competent jurisdiction, each
of the Shareholders further agrees and covenants that he/she/it shall not sell,
assign, transfer, dispose or otherwise convey, nor shall he/she cause, permit,
authorize or approve the sale, assignment, transfer, disposition or other
conveyance of, any of the Shares or any interest in the Shares to any other
person, trust or entity (other than C Financial) prior to the annual or special
meeting of shareholders of C Financial called for the purpose of voting on the
Merger Agreement without the prior written consent of First Merchants, such
consent not to be unreasonably withheld (it being understood that First
Merchants may decline to consent to any such transfer if the person acquiring
such Shares does not agree to take such Shares subject to the terms of this
Agreement).
This Voting Agreement shall be governed by and construed in accordance with the
laws of the State of Indiana, without regard to conflict of laws provisions
thereof. The obligations of each of the Shareholders under the terms of this
Voting Agreement shall terminate contemporaneously with the termination of the
Merger Agreement.




--------------------------------------------------------------------------------




Notwithstanding any other provision hereof, nothing in this Agreement shall be
construed to prohibit a Shareholder, or any officer or affiliate of a
Shareholder who is or has been designated a member of C Financial’s Board of
Directors, from taking any action solely in his or her capacity as a member of C
Financial’s Board of Directors or from exercising his or her fiduciary duties as
a member of C Financial’s Board of Directors to the extent specifically
permitted by the Merger Agreement.
This Agreement may be executed in multiple counterparts, each of which
(including any facsimile thereof) shall be deemed an original but all of which
shall constitute one and the same instrument. The Shareholders executing this
Agreement acknowledge and agree among themselves that this Agreement is binding
upon them, and enforceable against them in accordance with its terms,
notwithstanding that this Agreement may not have been executed by or on behalf
of all of the shareholders of C Financial Corporation.
[Signatures appear on following page]

133677/v5    2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, First Merchants and each of the undersigned Shareholders of
C Financial have made and executed this Voting Agreement as of the day and year
first above written, and First Merchants has caused this Voting Agreement to be
executed by its duly authorized officer.
 
FIRST MERCHANTS CORPORATION
 
 
 
 
 
By: /s/ Michael C. Rechin
 
Michael C. Rechin,
 
President and Chief Executive Officer
 
 
 
SHAREHOLDERS
 
 
     /s/ William A. Cooper
     /s/ William A. Cooper, Jr.
William A. Cooper
William A. Cooper, Jr.
 
 
 
 
     /s/ Ted Bigos
     /s/ Dan A. Apple
Ted Bigos
Dan A. Apple
 
 
 
 
     /s/ Donald E. Foster
     /s/ Walter B. Kropp
Donald E. Foster
Walter B. Kropp
 
 
 
 
     /s/ Earl D. Stratton
     /s/ Barry N. Winslow
Earl D. Stratton
Barry N. Winslow
 
 
 
 
     /s/ Ralph L. Strangis
     /s/ Kenneth J. Ehli
Ralph L. Strangis
Kenneth J. Ehli
 
 
 
 
     /s/ Paul J. Otte
     /s/ Dawn Taylor
Paul J. Otte
Dawn Taylor, Custodian for Madison Bigos, UTMA MN
 
 
 
 
     /s/ Gary W. Nystedt
     /s/ Dawn Taylor
Gary W. Nystedt
Dawn Taylor, Custodian for Berek Bigos, UTMA MN
 
 


133677/v5    3

--------------------------------------------------------------------------------




 
 
     /s/ Jill J. Nystedt
     /s/ Dawn Taylor
Jill J. Nystedt
Dawn Taylor, Custodian for Alexaraye Bigos, UTMA MN
 
 
 
 
     /s/ Gary W. Nystedt
     /s/ John P. Welsh
Gary W. Nystedt, CUST/FBO Janon Marie Nystedt, UTMA MN
John P. Welsh
 
 
 
 
     /s/ Gary W. Nystedt
     /s/ Laura Williams
Gary W. Nystedt, CUST/FBO Brett W. Nystedt, UTMA MN
Laura Williams
 
 
 
 
     /s/ Gary W. Nystedt
     /s/ Douglas E. Heltne
Gary W. Nystedt, CUST/FBO Chase Nystedt, UTMA MN
Douglas E. Heltne
 
 
 
 
     /s/ Michelle S. Pulles
     /s/ Samuel L. Kaplan
Michelle S. Pulles
Samuel L. Kaplan
 
 
 
 
     /s/ Joseph P. Clifford
 
Joseph P. Clifford
 
 
 
 
 
Revocable Trust of Gerald A. Schwalbach
 
U/A Dated December 23,1998
 
 
 
 
 
By /s/ Gerald A. Schwalbach
 
Gerald A. Schwalbach, Trustee
 


133677/v5    4

--------------------------------------------------------------------------------




EXHIBIT A
LISTING OF SHARES
Name
Shares owned directly or indirectly
 
 
William A. Cooper
904,370 (42.03%)
William A. Cooper, Jr.
257,350 (11.96%)
Ted Bigos
98,004 (4.55%)
Dawn Taylor, Custodian for Madison Bigos, UTMA MN
36,178 (1.68%)
Dawn Taylor, Custodian for Alexaraye Bigos, UTMA MN
36,172 (1.68%)
Dawn Taylor, Custodian for Berek Bigos, UTMA MN
30,777 (1.43%)
Dan A. Apple
61,000 (2.84%)
Donald E. Foster
20,648 (0.96%)
Walter B. Kropp
6,960 (0.32%)
Earl D. Stratton
28,660 (1.33%)
Scott N. Whitlock
20,565 (0.96%)
Ralph L. Strangis
50,002 (2.32%)
Barry N. Winslow
1,407 (0.07%)
Barry N. Winslow and Sandra Winslow, JTWROS
13,233 (0.61%)
Paul J. Otte
20,325 (0.95%)
Kenneth J. Ehli
5,400 (0.25%)
Gary W. Nystedt
400 (0.02%)
Jill J. Nystedt
74,618 (3.47%)
Gary W. Nystedt, CUST/FBO Janon Marie Nystedt, UTMA MN
5,000 (0.23%)
Gary W. Nystedt, CUST/FBO Brett W. Nystedt UTMA-MN
5,000 (0.23%)
Gary W. Nystedt, CUST/FBO Chase Nystedt, UTMA-MN
5,000 (0.23%)
Katherine L. Welsh and John P. Welsh, Joint Tenants
5,376 (0.25%)
Laura Williams
2,000 (0.09%)
Revocable Trust on Gerald A. Schwalbach
98,945 (4.60%)
Rodney P. Burwell
83,932 (3.90%)
Eugene C. Sit Qualified Marital Trust
56,260 (2.61%)
The Eugene C. Sit Irrevocable Trust FBO Robert W. Sit
3,820 (0.18%)
The Eugene C. Sit Irrevocable Trust FBO Ronald D. Sit
3,820 (0.18%)
The Eugene C. Sit Irrevocable Trust FBO Roger J. Sit
3,820 (0.18%)
The Eugene C. Sit Irrevocable Trust FBO Debra A. Sit
3,820 (0.18%)
Richard A. Sit 2002 Trust
3,820 (0.18%)
The Eugene C. Sit Irrevocable Trust FBO Raymond E. Sit
3,820 (0.18%)
Douglas E. Heltne
79,180 (3.68%)
Michelle S. Pulles
40,000 (1.86%)
Samuel L. Kaplan
35,162 (1.63%)
Robert F. Sheldon Trust
18,893 (0.88%)
Joseph P. Clifford
14,065 (0.65%)
Luella Gross Goldberg Revocable Trust
14,065 (0.65%)



